UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-6284



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SHAWN MCALLISTER,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.    Lacy H. Thornburg,
District Judge. (1:00-cr-00002-1; 1:03-cv-00211)


Submitted: July 20, 2006                        Decided: July 26, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Shawn McAllister, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:


           Shawn McAllister seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2255 (2000) motion, and

denying   reconsideration.   We    dismiss   the    appeal   for   lack   of

jurisdiction because the notice of appeal was not timely filed.

           When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal

period under Fed. R. App. P. 4(a)(6).          This appeal period is

“mandatory and jurisdictional.”     Browder v. Dir., Dep’t of Corr.,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

           The district court’s order denying reconsideration was

entered on the docket on December 9, 2005.          The notice of appeal

was filed on February 8, 2006.*     Because McAllister failed to file

a timely notice of appeal or to obtain an extension or reopening of

the appeal period, we dismiss the appeal.          We dispense with oral

argument because the facts and legal contentions are adequately




     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).


                                  - 2 -
presented in the materials before the court and argument would not

aid the decisional process.

                                                        DISMISSED




                              - 3 -